                            2:20-cv-02312-CSB-EIL # 12                 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 LELYNE EDENS AS SPECIAL        )
 ADMINISTRATOR OF THE ESTATE OF )
 CALEB MICHAEL JOYNER, DECEASED )
                                )                           No. 19-cv-5346
      Plaintiff,                )
                                )                           Honorable Judge Charles R. Norgle, Sr.
v.                              )                           Magistrate Judge Honorable Sunil R. Harjani
                                )
OLIGHT USA, BATTERIES PLUS      )
 HOLDING CORPORATION, & ASCENT )
 BATTERY SUPPLY, LLC.,          )
                                )
      Defendants.               )

      DEFENDANTS’, BATTERIES PLUS HOLDING CORPORATION, & ASCENT
      BATTERY SUPPLY, LLC, MEMORANDUM IN SUPPORT OF RULE 12(b)(6)
               MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendants, BATTERIES PLUS HOLDING CORPORATION and ASCENT BATTERY

SUPPLY, LLC, by and through their attorneys, GLENN F. FENCL and AMBER N.

LUKOWICZ of JOHNSON AND BELL, LTD., hereby moves this Honorable Court, pursuant to

Federal Rule of Civil Procedure 12(b)(6), to dismiss Plaintiff LELYNE EDENS’s Complaint in

its entirety as against these named Defendants. In support of their Motion, Defendants state as

follows:

                                                    INTODUCTION

        On August 8, 2019, Plaintiff Lelyne Edens filed a nine count Complaint against

Defendants Batteries Plus Holding Corporation (“Batteries Plus”), Ascent Battery Supply, LLC

(“Ascent”), and Olight USA.1 In the Complaint, Plaintiff alleges various strict products liability

claims, breach of warranty claim, negligence claims, fraudulent misrepresentation and an alleged

1
 Plaintiff filed a Motion for leave to file a First Amended Complaint on October 11, 2019, asking for leave to add
additional defendants, but the causes of action against Batteries Plus and Ascent remain the same. Plaintiff’s Motion
has not yet been reviewed by the Court.
                          2:20-cv-02312-CSB-EIL # 12          Page 2 of 15




violation of the Illinois Consumer Fraud and Deceptive Business Practice Act, as well as a

punitive damages count, against all defendants arising from a personal injury occurrence

involving Caleb Michael Joyner. Defendants Batteries Plus and Ascent file this memorandum

seeking to Dismiss Plaintiff’s Complaint for failure to state a claim against Defendants pursuant

to FRCP 12(b)(6).

                                        STANDARD OF REVIEW

          The Federal Rules of Civil Procedure require that a complaint provide the defendant with

"fair notice of what the * * * claim is and the grounds upon which it rests." Erickson v. Pardus,

551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The

Supreme Court has described this notice-pleading standard as requiring a complaint to "contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          A complaint that merely alleges facts demonstrating the possibility that a claim exists is

insufficient. A claim containing allegations that are “merely consistent with” a defendant’s

liability “stops short of the line between possibility and plausibility of ‘entitlement to relief.’”

Id. at 557; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This standard demands that a complaint

allege more than legal conclusions or “threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. It is well settled that federal courts sitting in

diversity must apply state law to resolve substantive questions and federal law to resolve

procedural questions. Erie R. R. Co. v. Tompkins, 304 U.S. 64 (1938). Plaintiff’s claims arise

under Illinois state law torts and statutes. Therefore, Illinois law applies to Plaintiff’s state law

claims.

                                               ARGUMENT



                                             Page 2 of 15
                       2:20-cv-02312-CSB-EIL # 12           Page 3 of 15




   A. Plaintiff Fails To Name Or Delineate Her Claims Against Defendants Ascent and
      Batteries Plus Throughout Her Complaint, Therefore Ascent and Batteries Plus
      Should Be Dismissed From This Cause of Action

       As an initial matter, Defendants Batteries Plus and Ascent request this court dismiss them

from Plaintiff’s Counts which do not explicitly name Batteries Plus or Ascent in the Count.

“Each defendant is entitled to know what he or she did that is asserted to be wrongful.” Bank of

Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013). Defendants Batteries Plus and Ascent

are only specifically named in one allegation of Count I of Plaintiff’s Complaint which lists all

the Defendants. (Doc. 1, Count I, ¶ 24). Counts II, III, IV, V, VI, VII, VIII, and IX fail to name

either Defendant Batteries Plus or Defendant Ascent individually, therefore the Defendants

cannot be held liable under said Counts.

       1. Defendant Ascent Should Be Dismissed As It Is Only Specifically Named In
          Count I And Plaintiff In No Way Associates Ascent With Any Product Or Act
          Throughout The Complaint

       The only allegation in any count specifically naming Ascent, other than the general party

allegation, is in Count I, whereby the Plaintiff alleges “Defendants, … Batteries Plus Holding

Corporation, and Ascent Battery Supply, LLC, … owed a duty to design, manufacture, label,

market, distribute, and supply and/or sell a product like the Olight Flashlight and Nuon batteries

….” (Doc. 1, Count I, ¶ 24). Further, Ascent is nowhere alleged to have designed, manufactured,

labeled, marketed, distributed, or suppled and/or sold either of the products that were allegedly

involved in Plaintiff’s decedent’s occurrence, the Olight flashlight or the Nuon battery.

Therefore, Ascent should be dismissed as there is no allegation in the Complaint that allows

Ascent to determine what Plaintiff is asserting Ascent did which was wrongful or in violation of

any statute.

       2. Defendant Batteries Plus should be Dismissed as it is only specifically Named in
          Count I.

                                           Page 3 of 15
                        2:20-cv-02312-CSB-EIL # 12            Page 4 of 15




       Plaintiff only goes slightly further with Defendant Batteries Plus. In addition to the

general party allegation and ¶ 24 cited above, Plaintiff only alleges one additional general

allegation that the flashlight involved in the alleged occurrence was “powered by two Nuon

brand batteries manufactured and sold by Batteries Plus.” (Doc. 10-3, Count I, ¶ 16). This

additional allegation does not assist Plaintiff here. Counts II through IX do not name Batteries

Plus individually. Thus, Batteries Plus should be dismissed from those Counts as Plaintiff has

failed to name it specifically and instead addresses the Counts to all Defendants.

B. Plaintiff’s Strict Liability Claims And Breach Of Implied Warranty Claims in Counts
   II, III, and V Should Be Dismissed For Failure To Plead A Tender Of Delivery Or
   Purchase Date

       In Plaintiff’s Complaint at Law, no allegations are made as to when the sale of the Nuon

battery took place. The only date referenced in her Complaint is the date of injury being

November 6, 20017. A breach of implied warranty of fitness for a particular purpose as well as

the breach of implied warranty of merchantability occurs when tender of delivery is made and

not the date of injury. Sille v. McCann Construction Specialties Co., 265 Ill. App. 3d 1051, 1057-

58 (1st Dist. 1994). Without pleading the date of sale or tender of delivery, plaintiff fails to

plead a proper cause of action and that the action is not barred by the statute of limitations.

       An implied warranty of merchantability applies to the condition of the goods at the time

of sale and is breached only if the defect in the goods existed when the goods left the defendant’s

control. Oggi Trattori and Caffe, Ltd. v. Isuzu Motors Am., Inc., 372 Ill. App. 3d 354, 359 (1st

Dist. 2007). To recover under a theory of implied warranty or strict product liability, the injured

party must prove that the condition of the product, when it left the manufacturer’s control, was

the same as immediately prior to its use. Warren v. Coca-Cola Bottling Co. of Chicago, 166 Ill.

App. 3d 566, 572 (1st Dist. 1988). The mere fact that an injury occurs in use of the product does

                                             Page 4 of 15
                        2:20-cv-02312-CSB-EIL # 12            Page 5 of 15




not raise a presumption, or otherwise create an inference, that it left the defendant’s control in

that condition under any of the product liability theories. Id.

       In the instant case, there is not a single, concrete factual allegation in Plaintiff’s

Complaint at Law, especially Count V, that the battery was defective when it left the control of

Defendant Batteries Plus. Further, plaintiff does not allege when the product left the control of

Defendant Batteries Plus or the date the decedent purchase or was tendered delivery of the

battery. Thus, without alleging the date of sale or tender of delivery of the battery in question

along with any specific factual allegations that the defect or risks existed at the time it left

Defendant Batteries Plus’s control, Plaintiff has failed to set forth the proper causes of action

under strict liability and breach of implied warranty. As such, Plaintiff’s Counts II, III, and V in

Plaintiff’s Complaint at Law should be dismissed.

C. Plaintiff’s Strict Liability Claims in Counts II and III Against Ascent and Batteries Plus
   Must be Dismissed Under Illinois Law

       1. Plaintiff’s Count II Fails to Adequately Allege Strict Liability Against Batteries
          Plus and Ascent For A Design Defect

       Plaintiff’s claim that the products involved in the decedent’s incident falls well short of

the thresholds established under Illinois law. To state a strict products liability claim based on a

defectively designed or manufactured product, Plaintiff must allege "(1) a condition of the

product as a result of manufacturing or design, (2) that made the product unreasonably

dangerous, (3) and that existed at the time the product left the defendant's control, and (4) an

injury to the plaintiff, (5) that was proximately caused by the condition." Tyler v. Boston

Scientific Corp., No. 17 C 9170, 2018 U.S. Dist. LEXIS 81362, at *6-7 (N.D. Ill. May 15, 2018)

(quoting Mikolajczyk v. Ford Motor Co., 901 N.E.2d 329, 345 (Ill. 2008). "A design defect

occurs when the specific unit conforms to the intended design but the intended design itself



                                             Page 5 of 15
                         2:20-cv-02312-CSB-EIL # 12              Page 6 of 15




renders the product unreasonably dangerous." Salerno v. Innovative Surveillance Tech., Inc., 932

N.E.2d 101, 108, 342 Ill. Dec. 210, 402 Ill. App. 3d 490 (1st Dist. 2010).

       First of all, Plaintiff’s Count II, sounding in products liability, nowhere alleges that the

Nuon battery, the product attributed to Batteries Plus, was unreasonably dangerous. This is a

required element of Plaintiff’s claim. Further, Plaintiff instead alleges that the battery and the

flashlight “were more dangerous than other available surgical treatment.” (Doc. 10-3, ¶36). The

battery itself was not surgical equipment and not used by the decedent as surgical equipment.

(See id. at ¶¶ 17-18) (claiming that the decedent used the flashlight and corresponding battery to

inspect his vehicle’s engine for possible problems).         As Plaintiff fails to allege that the Nuon

battery was unreasonably dangerous, and further attempts perplexingly to parallel the alleged

defective product with surgical equipment, Plaintiff’s claims under Count II as against Defendant

Ascent and Batteries Plus warrant dismissal.

       2. Plaintiff’s Count III Fails Under Illinois Law As Plaintiff Fails to Allege
          Defendants Ascent and Batteries Plus Knew or Should Have Known Of The
          Product’s Dangerous Propensity

       Simply, Plaintiff fails to allege required language under Illinois law to state a claim for

strict liability and failure to warn. In a strict liability case based on a failure to warn in Illinois,

first, the plaintiff must allege and prove that the defendant knew or should have known of the

danger. Giles v. Wyeth, Inc., 556 F.3d 596, 600 (7th Cir. 2009) (quoting Smith v. Eli Lilly & Co.,

137 Ill.2d 222, 148 Ill. Dec. 22, 560 N.E.2d 324, 344 (Ill.1990)). Plaintiff here instead alleges

that the Defendants had a duty to “keep abreast” of information related to their products. (Doc. 1,

¶48). This is insufficient. Plaintiff makes no allegations that Ascent or Batteries Plus knew or

should have known that the Nuon battery was dangerous.

       Second, a failure to warn claim must allege that the defendant “did not disclose an



                                              Page 6 of 15
                        2:20-cv-02312-CSB-EIL # 12           Page 7 of 15




unreasonably dangerous condition or instruct on the proper use of the product as to which the

average consumer would not be aware." Salerno, 932 N.E.2d at 109. Plaintiff does not list any

unreasonably dangerous condition of the Nuon battery. One of Plaintiff’s allegation prefaces a

list of risks associated with the product in that “Defendants failed to adequately warn consumers

and the public… of the following risks associated with the use of their … Nuon batteries.” (Doc.

10-3, ¶47). However, the Plaintiff never states the alleged risks of the Nuon battery in that count

or the remainder of the Complaint. Therefore, since Plaintiff’s Count III is devoid of even an

allegation that Ascent or Batteries Plus knew or should have known about any specific risk or

any dangerous propensity of the Nuon battery, dismissal of Count III is warranted.

D. Plaintiff Has Failed to State a Claim For Brach of Express Warranty Under Illinois
   Law, Therefore Count IV Should Be Dismissed

       In Count IV, Plaintiff asserts a claim for breach of express warranty. To state a claim for

breach of express warranty under Illinois law, plaintiff must allege: "(1) the seller made an

affirmation of fact or promise; (2) relating to the goods; (3) which was part of the basis of the

bargain; and (4) seller guaranteed that the goods would conform to the affirmation or promise."

Kmak v. Sorin Group Deutschland GmbH, Case No. 17 CV 4759, 2017 WL 8199974 at *5 (N.D.

Ill. Dec. 12, 2017). Plaintiff nowhere in her complaint alleges that the decedent saw the alleged

misstatements or that the alleged misrepresentations were made to the decedent when he

acquired the allegedly defective Nuon battery. See Berarov v. Archers-Daniels-Midland Co.,

2019 U.S. Dist. LEXIS 10169 at *26-27 (N.D. Ill. Jan. 22, 2019) (dismissing breach of warranty

claim for failing to allege a plausible claim as there were no allegations that plaintiff read or was

told about the express warranties); see also Kmak, 2017 WL 8199974 at *5 (dismissing claim for

breach of express warranty where plaintiff failed to allege “that she reviewed any manufacturer

documents—not even brochures or advertisements—prior to use [or] the purchase [of the


                                             Page 7 of 15
                        2:20-cv-02312-CSB-EIL # 12           Page 8 of 15




product]"). Plaintiff’s failure to allege that the decedent read any express warranties or that any

misrepresentations of the alleged warranties were made to the decedent on purchase warrants

dismissal of Count IV as against Defendants Ascent and Batteries Plus.

       Further, Plaintiff’s breach of express warranty claims also fails in that Plaintiff did not

state the specific warranty made by Defendant Ascent or Defendant Batteries Plus, nor did

Plaintiff attach the express warranty to the Complaint. Illinois law requires that the “terms of the

express warranty must be stated or attached to the Complaint” to state a claim for breach of

express warranty. The Board of Education of City of Chicago v. A, C & S, Inc., 131 Ill. 2d 460-

461 (1989). This holding establishes, that pursuant to Illinois statute 735 ILCS 5/2-606, that

when a claim, like breach of express warranty, is based on Illinois law and “is founded upon a

written instrument, a copy thereof, or of so much of the same as is relevant, must be attached to

the pleading as an exhibit or recited therein.” A plaintiff can only be excused from this

requirement by attaching to “her pleading an affidavit stating facts showing that the instrument is

not accessible to him or her.” Id.

       Plaintiff has neither attached the written instrument upon which this warranty is based

nor recited the precise language of the alleged express warranty. Plaintiff does not even resort to

paraphrasing some claimed language from an express warranty relating to the Nuon battery.

Further, Plaintiff fails to even identify the form in which the warranty was made. Plaintiff makes

general allegations that warranties were made in advertising and marketing. Without specific

allegations, such that the decedent read and was aware of the express warranties or what the

express warranties actually stated, Plaintiff has not stated a claim for breach of express warranty

under Illinois law upon which relief can be granted and the Court must dismiss Count IV

pursuant to F.R.C.P. 12(b)(6) against Defendants Ascent and Batteries Plus.



                                            Page 8 of 15
                        2:20-cv-02312-CSB-EIL # 12           Page 9 of 15




E. The Complaint Fails To State A Cause Of Action For Fraudulent Misrepresentation
   Because Plaintiff Fails To Meet The Pleading Requirements With Regard To An
   Allegation Of Fraud Under Illinois and Federal Law

       Any pleading or claim of fraud under Illinois or Federal law requires that the allegation

surrounding fraud be stated with particularity. See F.R.C.P. Rule 9(b). Under Illinois law “[t]he

elements of a cause of action for fraudulent misrepresentation are: ‘(1) a false statement of a

material fact; (2) known or believed to be false by the party making it; (3) intent to induce the

other party to act; (4) action by the other party in reliance on the truth of the statement; and (5)

damage to the other party resulting from such reliance.’” People ex rel. Peters v. Murphy-Knight,

248 Ill. App. 3d 382, 387 (1st Dist. 1993) quoting Soules v. General Motors Corp., 79 Ill. 2d

282, 286 (1980). Illinois law requires “[a] high standard of specificity [be] imposed on pleadings

asserting fraud.” Miner v. Fashion Enters., 342 Ill. App. 3d 405, 419 (1st Dist. 2003), citing

Hirsch v. Feuer, 299 Ill. App. 3d 1076, 1085 (1st Dist. 1998); Chatham Surgicore, Ltd. v. Health

Care Serv. Corp., 356 Ill. App. 3d 795, 803 (1st Dist. 2005). The facts constituting any alleged

fraudulent misrepresentation “must be stated ‘with sufficient specificity, particularity and

certainty to apprise the opposing party of what he is called upon to answer.’” Additionally, “(t)he

pleading ‘must contain specific allegations of facts from which fraud is the necessary or probable

inference, including what representations were made, when they were made, who made the

misrepresentations and to whom they were made.’” Id., quoting Hirsch, 299 Ill. App. 3d at 1085;

Chatam Surgicore, Ltd., 356 Ill. App. 3d at 803-04.

       Plaintiff falls woefully short of meeting the high standard required to sufficiently allege a

false statement of material fact necessary to state a cause of action against Defendant Ascent or

Batteries Plus for fraudulent misrepresentation. Plaintiff fails to allege with specificity,

particularity and certainty that the Defendant knew or believed that any of the representations



                                            Page 9 of 15
                       2:20-cv-02312-CSB-EIL # 12            Page 10 of 15




they are alleged to have made were material facts or were false. Specifically, the Plaintiff fails to

allege with specificity, particularity and certainty what misrepresentations were made and when

they were made. Plaintiff’s conclusory, non-fact specific allegations do not comply with Illinois

pleading requirements as required by Miner and Hirsch, and as required under F.R.C.P. Rule

9(b), in that Plaintiff’s allegations fail to specify what the representations were, when they were

made, and that Defendants knew the statements to be false when made. For the reasons stated

above, Count VI warrants dismissal with prejudice.

F. Plaintiff’s IFCA Claim in Count VII Fails Under the Specificity Standard Required
   Under Illinois Law

       Plaintiff’s ICFA claim based on the Defendants alleged false statements and

representations also fails as a matter of law because she: (1) does not identify any advertising or

communication from Defendant Ascent or Defendant Batteries Plus in which the alleged false

representation was made; (2) does not allege that the decedent ever received, viewed, or heard

any such advertising or communication; and (3) does not allege specific facts regarding the

“who, what, when, where, how” of the Defendants’ allegedly false representations or statements.

       The Illinois Supreme Court has held that “[a] consumer cannot maintain an action under

the [ICFA] when the plaintiff does not receive, directly or indirectly, communication or

advertising from the defendant.” De Bouse v. Bayer AG, 235 Ill. 2d 544, 555 (2009) (“If there

has been no communication with the plaintiff, there have been no statements and no

omissions.”). Accordingly, plaintiff must specifically identify the communication or advertising

in which Defendant Ascent’s or Defendant Batteries Plus’s alleged misrepresentation occurred in

order to state a viable ICFA claim. She fails to do so, and her bare allegation regarding

Defendant Ascent’s or Defendant Batteries Plus’s “making false and misleading oral and written

statements” and the alleged defect cannot be the basis of her claim. Darne v. Ford Motor Co.,

                                            Page 10 of 15
                        2:20-cv-02312-CSB-EIL # 12         Page 11 of 15




2015 U.S. Dist. LEXIS 169752, at *33 (N.D. Ill. Dec. 18, 2015) (“[Plaintiff] has failed to

identify any communication with Ford in which Ford omitted to disclose the defective engine.”);

Stavropoulos v. Hewlett-Packard Co., 2014 U.S. Dist. LEXIS 78423, at *16 (N.D. Ill. June 9,

2014) (dismissing ICFA claim because “a plaintiff alleging an omission-based deception must

still point to the communication in which the omission occurred to state a viable ICFA claim,”

which plaintiff failed to do).

       Furthermore, even if plaintiff had identified the requisite advertising or communication

from Defendants Ascent or Batteries Plus – though she does not – there are no allegations in the

Complaint showing that the decedent ever received, viewed, or heard such advertising or

communication. See De Bouse, 235 Ill. 2d at 554 (“If a consumer has neither seen nor heard any

such statement, then she cannot have relied on the statement and, consequently, cannot prove

proximate cause.”). Plaintiff’s failure to allege facts showing proximate causation of her alleged

damages is another reason why her ICFA claim fails as a matter of law and must be dismissed.

See Schiesser v. Ford Motor Co., 2017 U.S. Dist. LEXIS 53180, at *18 (N.D. Ill. Apr. 6, 2017)

(“Schiesser does not allege that he saw or heard any of the allegedly deceptive communications

prior to purchasing the Vehicle.      Without a plausible link tying the communications to

Schiesser’s purchase of the Vehicle, these communications cannot serve as the predicate for his

ICFA claim.”).

       In addition to these fatal defects, plaintiff’s ICFA claim is deficient because she does not

plead facts regarding the “who, what, where, when, how” of the Defendants’ alleged

nondisclosure with particularity.   Specifically, plaintiff fails to allege “what material facts

[Defendants] should have disclosed, to whom it should have disclosed them, or when it should

have disclosed them.” DeMaria v. Nissan North Am., Inc., 2016 U.S. Dist. LEXIS 11295, at



                                           Page 11 of 15
                       2:20-cv-02312-CSB-EIL # 12            Page 12 of 15




*31-*32 (N.D. Ill. Feb. 1, 2016) (finding plaintiff’s core allegation that “Nissan knew the

floorboards were defective and failed to disclose that fact in general” to be insufficient); Strama

v. Toyota Motor Sales, U.S.A. Inc., 2016 U.S. Dist. LEXIS 17736, at *10-*11 (N.D. Ill. Feb. 12,

2016) (“Plaintiffs’ general statements that Toyota has been concealing information from

consumers . . . for years are not sufficient to plead with particularity the specific facts as to the

alleged fraud in regard to the two Plaintiffs in this case.”). For all the foregoing reasons, the

Court should dismiss plaintiff’s ICFA claim with prejudice.

G. Plaintiff’s Count IX Seeking Punitive Damages Is Improperly Plead Without Leave of
   Court And Insufficiently Plead Under Established Law

       In Count IX of her Complaint, Plaintiff seeks an award of punitive damages as part of a

claim based on the alleged “fraud, actual malice, or conscious and deliberate disregard of

foreseeable harm” of the Defendants. (Doc. 10-3, Count IX, ¶ 83). Punitive damages under

Illinois law arise under Section 2-604.1. See 735 ILCS 5/2-604.1. Section 2-604.1 “precludes

plaintiffs from requesting punitive damages on the face of any complaint based, even in part, on

a negligence theory." McCann v. Presswood, 308 Ill. App. 3d 1068, 1072 (4th Dist. 1999).

Thus, Section 2-604.1 requires such plaintiff to file a pretrial motion and seek leave of court to

include a prayer for relief seeking punitive damages. See Penn v. Gerig, 334 Ill. App. 3d 345,

355-56 (4th Dist. 2002). In Count I, Plaintiff pleads a cause of action for negligence. Because

her Complaint is at least, in part, based on negligence, she must comply with the requirements of

735 ILCS 5/2-604.1. Absent an order granting Plaintiff leave to file an amended complaint

seeking punitive damages, the Court must strike plaintiff’s prayer for relief seeking punitive

damages in Count IX.

       Furthermore, Illinois courts do not favor punitive damages and insist that plaintiffs

establish "gross fraud . . . 'or other extraordinary or exceptional circumstances clearly showing


                                            Page 12 of 15
                        2:20-cv-02312-CSB-EIL # 12          Page 13 of 15




malice or willfulness.'" Europlast Ltd. v. Oak Switch Systems, Inc., 10 F.3d 1266, 1276 (7th Cir.

1993) (and citations therein); see also AMPAT/Midwest, Inc. v. Illinois Tool Works, 896 F.2d

1035, 1043 (7th Cir. 1990) (Illinois courts take dim view of punitive damages). Plaintiff alleges

no specific allegation or conduct on the part of Batteries Plus or Ascent of willful, wanton, or

outrageous conduct that would support a claim for punitive damages.             An allegation of

intentional conduc is insufficient under Illinois law to claim punitive damages. Europlast Ltd. v.

Oak Switch Systems, Inc., 10 F.3d 1266, 1276 (7th Cir. 1993) (citing Cornell v. Langland, 109

Ill. App. 3d 472 (1st Dist. 1982)); Loitz v. Remington Arms, 138 Ill. 2d 404 (1990) (punitive

"damages can be awarded only for . . . conduct involving some element of outrage similar to that

usually found in crime."). Plaintiff’s generalized and conclusory allegations of potential acts by

generally all of the Defendants are not enough to support punitive damages under established

Illinois case law and therefore, Count IX of Plaintiff’s Complaint for punitive damages must be

dismissed.

H. Count VIII, Based On A Claimed Loss Of Consortium, Should Be Dismissed For The
   Same Reasons Stated Above

         Lastly, Count VIII, seeking recovery under theory of loss of consortium, which seeks to

incorporate all of the causes of action filed for the decdedent as brought by LeLyne Edens, fails

to state a cause of action and should likewise be dismissed for the same reasons as set forth

above.

                                         CONCLUSION

         The Motion to Dismiss asserts that nowhere in the Plaintiff’s Complaint do the Plaintiffs

make the required factual allegations that would support a cause of action against Defendants

Ascent and Batteries Plus based on a theory of negligence, strict liability, breach of any

warranty, fraud or under the IFCA. Absent in Plaintiff’s Complaint are any factual allegations


                                            Page 13 of 15
                       2:20-cv-02312-CSB-EIL # 12           Page 14 of 15




that the Defendants Ascent and Batteries Plus knew any of their representations were false,

information regarding when the decedent purchased the Nuon battery, whether the decedent read,

heard or was ever given any warranties or misrepresentation, and the explicit representations

and warranties made by either Defendant Ascent or Defendant Batteries Plus. Thus, Plaintiff has

failed to satisfy the fact pleading requirements to state a cause of action against Defendants

Ascent and Batteries Plus. Lastly, it logically follows that Plaintiffs’ loss of consortium claim

fails if the counts upon which it is based are dismissed. Therefore, the complaint, in its entirety,

as against Defendants Ascent and Batteries Plus should be dismissed with prejudice.

       WHEREFORE, Defendants, BATTERIES PLUS HOLDING CORPORATION and

ASCENT BATTERY SUPPLY, LLC, pray that Plaintiffs’ Complaint against them be dismissed

with prejudice.



Dated: October 18, 2019                       Respectfully submitted,



                                              /s/ Amber N. Lukowicz
                                              One of the Attorneys for the Defendants Batteries
                                              Plus Holding Corporation and Ascent Battery
                                              Supply, LLC




Glenn F. Fencl ARDC# 3126086
Amber N. Lukowicz ARDC# 6324266
Johnson & Bell, Ltd.
33 W. Monroe, Ste. 2700
Chicago, Illinois 60603
Phone: (312) 372 0770
Fax: (312) 372-9818
fenclf@jbltd.com
lukowicza@jbltd.com



                                            Page 14 of 15
                      2:20-cv-02312-CSB-EIL # 12           Page 15 of 15




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 18, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all attorneys of record.



                                             s/ Amber N. Lukowicz
                                             Amber N. Lukowicz; Bar Number: 6324266
                                             One of the Attorneys for the Defendants Batteries
                                                Plus Holding Corporation and Ascent Battery
                                                Supply, LLC
                                             Johnson & Bell, Ltd.
                                             33 West Monroe Street, Suite 2700
                                             Chicago, IL 60603
                                             Telephone: (312) 372-0770
                                             Fax: (312) 372-2881
                                             E-mail: lukowicza@jbltd.com




                                           Page 15 of 15
